{¶ 24} I respectfully dissent. I would dismiss this appeal for lack of a final, appealable order.
 {¶ 25} Defendant-appellant Monty Craigmyle moved for summary judgment on his counterclaim only. The court denied his motion. Plaintiff-appellee Larry Dailey moved for summary judgment on both his complaint and Craigmyle's counterclaim. The court denied his motion relative to the complaint only and did not dispose of the motion as it related to the counterclaim. Hence, in my view, the complaint and the counterclaim remain pending.
 {¶ 26} Accordingly, I dissent.